Simmons, C. J.
1. Section 4130 of the Civil Code, which provides the mode of proof and defense in a suit in a justice’s court upon an open account, does not apply to an “ action for damage and loss or destruction of goods ” by a common carrier, although an itemized list of the articles and their values is attached to the summons and sworn to as correct.
2. The ruling to the contrary, made by the magistrate, involved only a question of law, and a certiorari from his decision was the proper remedy.

Judgment affirmed.


All the Justices concur.